DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
2.	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d) or (f), which papers have been placed of record in the file.  
Information Disclosure Statement
3.	Information disclosure statements (IDS), submitted June 12, 2019, March 25, 2020, and October 19, 2020, have been received and considered by the examiner. 
Claim Interpretation
5.	All “wherein” clauses are given patentable weight unless otherwise noted.  Please see MPEP 2111.04 regarding optional claim language.
Claim Objections
6.	Claim 1 is objected to because of the following informalities:  “when a temperature and a pressure within the current interruption part is equal to or greater than” is grammatically incorrect.  It should be “when a temperature and a pressure within the current interruption part are equal to or greater than”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

7.	Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Komazawa JP2011-210390.
Regarding Claim 1, Komazawa discloses a secondary battery 1 comprising a case 40 accommodating an electrode assembly (winding body) 10 and an electrolyte therein, a lead part (top surface of negative terminal 51) electrically connected via lead 47 and the rest of 51 to the electrode assembly 10 and extending to an outside of the case 40, and a current interruption part (connection disconnecting device) 6 including sides/protruding portions 54 and the interior 55 of the 51 disposed between the electrode assembly 10 and the lead part, the current interruption part 6/55 being configured to electrically disconnect the electrode assembly 10 from the lead part when a temperature and a pressure within the current interruption part is equal to or greater than a predetermined temperature and a predetermined pressure, respectively, since cutting member 61 of the current interruption part 6/55 has a piston portion 63 that moves when the temperature in the current interruption part 6/55 is greater than or equal to a predetermined temperature (activating the pressing member 63) and cuts the lead 47, and cutting member 61 is also pressed by the pressing member which undergoes volume expansion, and the pressing action causes the cutting member 61 to electrically disconnect the electrode assembly from the lead part 47 when a pressure (the pressure of the pressing member and cutting member) is equal to or greater than a predetermined pressure (the predetermined pressure inherently being the pressure that causes the pressing member to cut the lead part) (see e.g. at least Figs 1-9A; paras 0023, 0040-0044, 0048-0060, 0068-0070). 
7.	Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang US PG Publication 2016/0028068.
Regarding Claim 1, Yang discloses a secondary battery 100 comprising a case (pouch case) 20 accommodating an electrode assembly 10 and an electrolyte therein, a lead part (second lead plate) 32 electrically connected to the electrode assembly and extending to an outside of the case, and a current interruption part (metal bridge 33 and first and second sealants 34/35) disposed between the electrode assembly 10 and the lead part 32, the current interruption part being configured to electrically disconnect the electrode assembly from the lead part when a temperature and a pressure within the current interruption p part is equal to or greater than a predetermined temperature and pressure, respectively, since the metal bridge 33 melts to shut off the current flow and said melting is caused by a temperature increase in the battery, which is caused by a pressure increase in the battery (see at least Figs 1-10; paras 0053-0063, 0070-0071), and the skilled artisan would recognize that the pressure and temperature causing the metal bridge 33 to melt would meet a predetermined temperature (directly related to the predetermined pressure of the system) and that the interruption part would be at this temperature and pressure when metal bridge 33 melts to cut off the current since the metal bridge is open to the rest of the battery in the case. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.	Claim 13 is rejected under 35 U.S.C. 103 as being obvious over Komazawa JP2011-210390.
Regarding Claim 13, Komazawa discloses the secondary battery described above in the rejection of Claim 1, which is incorporated herein in its entirety.  Komazawa discloses that the predetermined temperature is e.g. 85 °C or higher, overlapping the claimed range, rending the claimed range obvious. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that 'suitable protection' is provided if the protective layer is 'about' 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant's] claimed range."). Similarly, a prima facie case of obviousness Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium.).
 Kowazawa fails to specifically disclose the predetermined pressure is between 1 bar and 4 bars.  However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to form the current interruption part of Komazawa such that the predetermined pressure is just above atmospheric pressure, but not too high, because Komazawa teaches a small pressure variation inside the negative terminal 51 (see e.g. para 0072).   “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Allowable Subject Matter
9.	Claims 2-12  and 14-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claims 2 and 3 (upon which Claims 4-12 depend) recite current interruption part configurations that are not found in the prior art, including a main body structure, a moveable switch member, the current interruption part being activated when both the temperature and the pressure of said part being equal to or greater than a predetermined temperature and pressure.  Komazawa does not teach the claimed switch made of conductive material or the claimed electrical connection and insulation features and there is no teaching that the skilled artisan would use to modify Komazawa to arrive at the claimed invention without totally reconfiguring Komazawa.  There are references that teach a similar structure of temperature-responsive switches, such as Yamashita JPH0536400, but these teachings appear to lack a sensitivity to pressure, particularly since the claim is directed to a pressure response within the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA S PARK whose telephone number is (571)270-3597.  The examiner can normally be reached on M-Th 6 or 7 to 3 or 4; Alt Fri afternoons.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA S PARK/
Primary Examiner, Art Unit 1729